—Proceeding pursuant to CPLR article 78 to review respondent’s determination dated February 8, 1978, which, after a hearing, inter alia, revoked the petitioner’s liquor license and imposed a $1,000 bond claim. Determination confirmed and proceeding dismissed on the merits, with costs. The respondent’s findings are based on substantial evidence and we do not find the penalty imposed shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Margett, Martuscello and Mangano, JJ., concur.